The plaintiff in error, Emma Brumbaugh, was convicted at the January, 1914, term of the county court of Comanche county on a charge of selling intoxicating liquor, and adjudged to pay a fine of three hundred thirty dollars and to be imprisoned in the county jail for a period of one hundred days.
The Attorney General has conceded error in this case and advised the court that in his opinion the judgment of conviction should be reversed. *Page 728 
An examination of the record sustains the confession in error. The judgment of conviction is, therefore, reversed and the cause remanded, with directions to grant a new trial.